                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

  DALLAS J. HARTLEY, JR.,                        )
                                                 )
               Plaintiff,                        )
                                                 )
  v.                                             )     No.     2:20-CV-250-DCLC-CRW
                                                 )
  CARTER COUNTY, DEXTER                          )
  LUNSFORD, MICHAEL MURRY,                       )
  SOUTHERN HEALTH PARTNERS,                      )
  CARTER COUNTY SHERIFF’S OFFICE,                )
  MELINDA MURRY, MATTHEW                         )
  KEIBLER, ASHLEY RYMER,                         )
  SAMANTHA MANEY, and                            )
  CENTURION OF TENNESSEE, L.L.C.,                )
                                                 )
               Defendants.                       )

                                      JUDGMENT ORDER
        For the reasons set forth in the memorandum opinion and order filed herewith, it is

 ORDERED and ADJUDGED that this prisoner’s pro se civil rights action, filed under 42 U.S.C.

 § 1983, is DISMISSED as frivolous and for failure to state a claim upon which relief may be

 granted. 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1).

        Because the Court CERTIFIED in the memorandum opinion and order that any appeal

 from this order would not be taken in good faith, should Plaintiff file a notice of appeal, he is

 DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

        The Clerk is DIRECTED to close the file.

        SO ORDERED.



                                                     s/Clifton L. Corker
                                                     United States District Judge




Case 2:20-cv-00250-DCLC-CRW Document 6 Filed 12/01/20 Page 1 of 2 PageID #: 38
  ENTERED AS A JUDGMENT
  /s/ John L. Medearis
  CLERK OF COURT




                                      2

Case 2:20-cv-00250-DCLC-CRW Document 6 Filed 12/01/20 Page 2 of 2 PageID #: 39
